Citation Nr: 0836714	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to a rating in excess of 60 percent for residuals 
of a low back injury with arthritis.

(The issue of whether the veteran's daughter, P., may be 
recognized as a helpless child of the veteran is the subject 
of a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in which the RO denied the veteran's 
claims for an increased rating in excess of 40 percent for 
residuals of a low back injury with arthritis (lumbar spine 
disability) and for a total rating based on individual 
unemployability (TDIU).  In that decision, the RO also denied 
recognition of one of the veteran's daughter's, P., as a 
helpless child.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO in June 2005; a copy 
of the transcript is associated with the record.  In December 
2005, the Board remanded the case for additional development 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

During the pendency of the appeal, in an October 2007 rating 
decision, the AMC assigned a 60 percent rating for the 
veteran's lumbar spine disability and granted a TDIU, 
effective March 12, 2001, the date of the claim.  As the 60 
percent rating does not represent the highest possible 
benefit, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Besides the issue of 
recognition as a helpless child, to be the subject of a 
separate decision, the only issue remaining on appeal is the 
one described on the title page.




FINDING OF FACT

The veteran's lumbar spine disability more nearly 
approximates pronounced intervertebral disc syndrome (IVDS) 
with persistent symptoms of characteristic pain and 
demonstrable muscle spasm, with little intermittent relief 
and without any separately compensable neurological 
manifestations or bladder impairment, or incapacitating 
episodes of IVDS; it is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of a low back injury with arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (as in effect prior to September 26, 2003); 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2001 pre-rating letter and post-rating 
letters dated in April and August 2002, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  Further, the February 2004 statement of the 
case (SOC), the May 2007 supplemental SOC (SSOC) and the 
October 2007 rating decision set forth the former and revised 
criteria for higher ratings for spinal disabilities, which is 
sufficient under Dingess/Hartman.  

In this case, the Board is aware that VCAA letters, issued by 
the RO in June 2001, and April and August 2002, do not 
contain the level of specificity set forth in Vazquez-Flores.  
The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
her representative and other documentation in the claims 
files reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

To whatever extent the aforementioned letters are deficient 
in meeting the Vazquez-Flores requirements, the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate her claim 
for an increased rating.  In this regard, during her June 
2005 hearing testimony and in statements provided throughout 
the appeal, the veteran demonstrated an understanding of the 
evidence necessary to substantiate her increased rating 
claim.  For example, during VA examinations performed in May 
2002 and in October 2006 and during her June 2005 hearing, 
she described in detail the effects that her lumbar spine 
disability had on her daily life and maintained that it made 
her unemployable.  In an October 2008 brief, her 
representative noted that the veteran wore a back brace and 
used a cane, that her posture was poor leaning to the right 
side, and that she walked very slowly in a flexed position, 
bent over and somewhat wobbly.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's and her representative's testimony and statements 
regarding the effects of her residuals of a back injury on 
her daily life and employment, the Board finds that, the 
record also indicates that the veteran and her representative 
have demonstrated that they had actual knowledge of the 
information and evidence needed to establish an increased 
rating.

While the appellant was not provided notice as to how 
effective dates are assigned, or the type of evidence that 
impacts this type of determination until after the October 
2007 rating decision, on these facts, the VA's omission in 
this regard is not shown to prejudice the veteran.  Because 
the Board's decision herein denies the veteran's claim for an 
increased rating, no effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
VA treatment records, post-service treatment records from the 
78th Medical Facility (i.e., Robins Air Force Base (AFB)), 
and the reports of May 2002 and October 2006 VA examinations.  
Also of record and considered in connection with the appeal 
are a copy of the hearing testimony and various written 
statements provided by the veteran and by her representative, 
on her behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the increased rating claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Historically, in a December 1993 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for residuals of a low back injury with arthritis, 
effective April 1, 1992.  The initial rating was assigned 
under Diagnostic Codes 5010-5292 (indicating that the 
criteria for both traumatic arthritis and limitation of 
motion of the lumbar spine were considered in rating the 
disability).  See 38 C.F.R. § 4.27.  In December 1997, the RO 
assigned a 40 percent rating, effective May 9, 1996.  This 
rating was based on VA medical records showing treatment for 
low back pain and a referral for issuance of a lumbosacral 
corset on May 9, 1996, and a May 1997 computed tomography 
(CT) scan of the lumbar spine revealing moderate to severe 
facet joint arthropathy at all levels, most prominent at L4-
L5 and L5-S1.  This rating remained unchanged until an August 
2005 rating decision that granted a temporary total rating 
(TTR) under the provisions of 38 C.F.R. § 3.29 for 
hospitalization for low back pain, effective from August 17, 
2004 through September 30, 2004.  On November 1, 2004, the 
rating reverted back to the 40 percent rating.  During the 
pendency of this appeal, in an October 2007 rating decision, 
the AMC assigned a 60 percent rating for the veteran's 
service-connected lumbar spine disability, retroactively 
effective to March 12, 2001.  This rating has since remained 
unchanged.  

In this regard, the Board notes that the claim was referred 
to the Director, Compensation and Pension Service for 
consideration, in January 2008.  In a memorandum dated 
January 8, 2008, the Director concurred with the award of a 
60 percent rating from March 12, 2001.  

The Board notes that the criteria for evaluating disabilities 
of the spine were amended twice during the course of the 
appeal.  Both the old and new criteria are potentially 
applicable; those which are more advantageous to the veteran 
are to be applied.  The new criteria cannot, however, be 
applied prior to the effective date of the amendment.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO and the AMC have considered the claim 
for an increased rating under both the former and revised 
applicable criteria, and have given the veteran notice of 
both criteria (see the February 2004 SOC, the May 2007 SSOC 
and the October 2007 rating decision).  Hence, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria, 
as appropriate.  

Under the criteria in effect prior to September 26, 2003, 
traumatic arthritis (under Diagnostic Code 5010) is rated as 
degenerative arthritis (under Diagnostic Code 5003), which, 
in turn, provides that the disability will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5292).  Former Diagnostic Code 5292 
provides that a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

The veteran's lumbar spine disability also could be evaluated 
under former Diagnostic Code 5295, for lumbosacral strain.  
Under that diagnostic code, a maximum 40 percent rating 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

As these diagnostic codes provide only a maximum 40 percent 
rating, alternatively, the Board has considered evaluating 
the veteran's lumbar spine disability under former Diagnostic 
Code 5293, for rating IVDS.  For the period through 
September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), a maximum 60 percent evaluation was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy which characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Effective September 23, 2002, 
IVDS was rated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  (Although VA 
revised the rating criteria, it did not change the diagnostic 
code's numeric designation.)

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to IVDS that required bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from IVDS that were 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).

Effective September 26, 2003, the portion of the rating 
schedule for evaluating musculoskeletal disabilities of the 
spine, to include IVDS, was revised.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  

Under the revised (current) regulations, IVDS is to be rated 
in one of two ways: either on the basis of the total duration 
of incapacitating episodes noted above or on the basis of the 
following general rating formula set forth in 38 C.F.R. § 
4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective September 26, 2003, Diagnostic Codes 5237 
for lumbosacral strain, 5242 for degenerative arthritis of 
the spine and 5243 for IVDS, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants a 
maximum 100 percent rating; while unfavorable ankylosis of 
the entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2007).

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 60 
percent for the veteran's lumbar spine disability, for the 
entire period under consideration is not warranted.

During the June 2005 hearing, her representative noted that 
the veteran was receiving the maximum 40 percent rating for 
limitation of motion; however, she asserted that this did not 
reflect the true severity of her back disability.  The 
veteran testified that she was hospitalized by VA for low 
back pain and that VA physicians told her that she was 
disabled.  She added that, when she applied for vocational 
rehabilitation, VA denied her application because of her 
medical condition and that since then she has never had a 
face-to-face interview for a job because she has been told 
repeatedly that she would not be hired because of her back.  
The veteran indicated that she received treatment for her 
back at both the VA and at Robins AFB, which included 
physical therapy. 

Both VA and Robins AFB medical records show treatment for 
recurring back pain to include pain medications, injections 
for pain relief, physical therapy and issuance of back braces 
(corset).  Although these medical records on occasion show 
that the veteran complained of radiating pain; however, on 
examination, neurological examination was within normal 
limits or intact even though range of motion was decreased.  
Diagnoses included lumbago, chronic low back pain, 
degenerative joint disease and osteoarthritis of the lumbar 
spine.

During a May 2002 examination, the veteran complained of back 
pain, stiffness and fatigability.  She reported that it hurt 
to turn, to walk or sit for prolonged periods of time or to 
lie down.  The veteran stated that she could not do simple 
household chores such as sweeping or mopping and that 
frequently she had to get off her feet and apply a heating 
pad.  She used a cane and a back brace.  The veteran reported 
that she had not worked since 1992 because of her back.  On 
examination, the musculature of the back was somewhat tight.  
She was tender about both SI areas, but no abnormal curvature 
or muscular atrophy of the back, buttocks or lower 
extremities was noted.  Range of motion of the lumbar spine 
was: forward flexion to 50 degrees (stopping due to severe 
pain); extension to 20 degrees with pelvic tilt; and lateral 
bending to 20 degrees with pain, bilaterally.  After flexing, 
she used her hands on her thighs to get back upright.  Gait 
was normal but slow.  A February 2002 CT scan revealed 
varying degrees of degenerative joint disease of the facet 
joints bilaterally throughout the lumbosacral spine most 
severe at L5-S1 and bilateral asymmetrical sacroiliitis with 
vacuum disc phenomenon most likely secondary to degenerative 
joint disease.  The diagnoses included those shown on the CT 
report, along with decreased range of motion secondary to 
degenerative arthritis and asymmetrical sacroiliitis.

From August 17, 2004 to September 10, 2004, the veteran was 
hospitalized for chronic low back pain to enable her to 
obtain physical therapy as a VA domiciliary patient.  
Although she was able to perform her activities of daily 
living at the time of discharge, the discharge summary 
concluded that she was unable to work because of the severity 
and complexity of her condition.

During an October 2006 VA examination, the veteran complained 
that her back hurt all the time, describing her pain as 10 on 
a scale of 1 to 10 most of the time.  She indicated that the 
pain radiated down her buttocks and the back of her legs to 
her feet.  The veteran also stated that she had stiffness and 
weakness with fatigability and lack of endurance, 
incoordination, and limited motion.  She reported flare-ups 
usually lasting 20 minutes, 2 to 3 times a day, or causing 
her to lie down the rest of the day.  Precipitating factors 
are movement, cold, dampness, and rain.  She maxes out on her 
pain medication.  The veteran reported that she has been 
sleeping on a hard mattress on the floor for at least 15 
years.  She denied bladder complaints, but indicated that she 
had stress incontinence and cannot hold her urine at times.  
The veteran uses a cane to walk and wears a back brace.  She 
can only walk two blocks before tiring.  Functional 
limitations due to back pain include: inability to walk fast 
or run, inability to sleep; inability to bend or jump; and 
inability to work, cook, or do any recreational activity.  

On examination, she walked in a flexed position, very slowly, 
bent over, and somewhat wobbly.  The spine had lost its 
lordotic curve and was asymmetrical.  Her posture was poor; 
she leaned to the right.  Range of motion was: forward 
flexion to 15 degrees; extension to 20 degrees with pain and 
unsteadiness; and left lateral flexion to 15 degrees; right 
lateral flexion to 25 degrees; left lateral rotation to 5 
degrees; and right lateral rotation to 5 degrees; all with 
pain.  Repetitive motion was difficult, resulting in limited 
motion, instability, incoordination, fatigability, weakness, 
and lack of endurance.  On rectal examination, sphincter tone 
was present and fairly good but maybe a little weak.  There 
was objective evidence of painful motion, spasm, tenderness 
and weakness with some guarding with an abnormal spinal 
contour such as reverse lordosis.  Deep tendon reflexes were 
2+.  Sensory was decreased from about the mid-thigh to the 
ankle.  Motor function was weak bilaterally.  The examiner 
indicated that weakness may have been due to pain, it was 
hard to tell.  There was no muscle atrophy and her motor 
strength was not that bad.  The diagnoses included severe 
degenerative joint disease of the facet joints; 
osteoarthritis throughout the lumbosacral spine, bilaterally, 
most severe at L5-S1; and x-ray evidence of bilateral 
asymmetrical sacroiliitis.  The examiner noted that the 
veteran had comorbid conditions that are debilitating each 
alone and that, when combined with her severe back condition, 
put the veteran in a debilitated state and prevents her from 
obtaining suitable, gainful employment.  Therefore, the 
examiner concluded that it is at least as likely as not that 
the service-connected residuals of her lower back injury with 
arthritis, residuals of her total abdominal hysterectomy, TMJ 
disease, hemorrhoids and residuals of surgery to her left 
little toe prevent her from obtaining suitable employment.  
In addenda, the examiner noted that x-rays and a CT of the 
lumbar spine revealed degenerative changes of the spine with 
facet arthropathies and bulging discs at L4-L5 with slight 
neuroforaminal narrowing and impinging of thecal sac and 
extradural soft tissue density that may represent discs seen 
in that areas secondary to subluxation secondary to Grade 1 
spondylolisthesis of L4 on L5 and L5 on S1, appearing 
slightly more prominent than in 2002.

As noted above, the maximum allowable rating under former 
Diagnostic Codes 5292 and 5295 was 40 percent; thus, they not 
applicable.  Similarly, there is no indication in the record 
of any incapacitating episodes of IVDS to warrant evaluation 
under the revised rating criteria in effect for IVDS since 
September 23, 2002.  

The above evidence shows that a maximum 60 percent rating, 
and no more, is warranted under former Diagnostic Code 5293 
for rating IVDS prior to September 23, 2002.  During the 
period in question, the veteran's lumbar spine disability 
more nearly approximated pronounced IVDS with persistent 
symptoms of characteristic pain and demonstrable muscle 
spasm, with little intermittent relief.  VA examination 
reports and post-service medical records reflect recurring 
treatment for complaints of chronic back pain, many times on 
a monthly basis.  On examination, tenderness, muscle spasm 
and decreased range of motion was generally noted to be the 
result of severe degenerative arthritis stemming from an in-
service back injury.  The veteran's pain was so severe that 
she was issued two different back braces (corsets) and used a 
cane for walking.  Because she could not drive due to back 
pain, the veteran was hospitalized by VA in 2004 so she could 
obtain needed physical therapy.  Even the hospital discharge 
summary reflects that she was unable to work because of the 
severity and complexity of her condition.  At the time of the 
most recent VA examination, the veteran had a pronounced 
decrease in range of motion, along with tenderness and muscle 
spasm.  During flare-ups, her symptomatology was manifested 
by instability, incoordination, fatigability, weakness, and 
lack of endurance in addition to pain.  Thus, the Board finds 
that the veteran's lumbar spine disability more nearly 
approximated pronounced IVDS with persistent symptoms of 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief, during the period in question.  
As former Diagnostic Code 5293 is not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
lumbar spine disability could be assigned.  In this regard, 
the Board finds that the veteran was not found to have 
residuals of a fracture of the vertebra or ankylosis of the 
entire spine.  Hence, former Diagnostic Codes 5285 and 5286 
are not for application and a 100 percent rating is not 
warranted under the current general rating formula.  In the 
absence of compensable neurological manifestations and 
bladder impairment, a separate rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8250 (pertaining to the sciatic 
nerve), or under 38 C.F.R. § 4.115b (pertaining to bladder 
impairment) is also inapplicable.  In sum, upon review of the 
evidence and consideration of all applicable criteria, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 60 percent for the veteran's lumbar spine 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
This is especially so here where the veteran has already been 
granted a TDIU based on the fact that her lumbar spine 
disability, along with her other service-connected 
disabilities, renders her unemployable.


ORDER

A rating in excess of 60 percent for residuals of a low back 
injury with arthritis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


